Citation Nr: 0827857	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO. 05-41 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic fatigue syndrome.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran has had extensive service in the National Guard 
since August 1965, including a period of active duty from 
December 1990 to May 1991.  During the Persian Gulf War, he 
had service in Southwest Asia. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in September 1999 and January 
2006.

During the course of the appeal, the veteran raised 
contentions to the effect that he is unemployable due to his 
various service-connected disabilities, including chronic 
fatigue syndrome (See, e.g., statements dated in February 
2001 and August 2004). A claim for a total disability rating 
based on individual unemployability has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes; therefore, that potential claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The manifestations of the veteran's chronic fatigue 
syndrome have for the initial rating period been nearly 
constant and restrict his routine daily activities to 50 to 
75 percent of his pre-illness level; however, they have not 
for any period of claim resulted in periods of 
incapacitation.

2.  The 10 percent disability rating assigned for the 
veteran's service-connected tinnitus is the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for chronic fatigue syndrome have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. § 3.159, 4.1-4.14, 4.88b, Diagnostic Code 6354 
(2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic 
Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to a higher initial rating for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In June 1996, the veteran filed his original claim for 
service connection for chronic fatigue syndrome.  In November 
2000, during the consideration of that claim, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  That law was codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) and implementing regulations 
were issued. 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The VCAA set forth new 
procedures for VA with respect to notifying veterans of the 
information and evidence necessary to substantiate a claim.  
It also set forth procedures with respect to the assistance 
VA would render in obtaining evidence necessary to 
substantiate a claim. 

In June 2001, the RO notified the veteran of the procedures 
set forth in the VCAA, including the evidence needed to 
establish the benefits sought, what VA would do or had done, 
and what information and evidence the veteran needed to 
provide.  The RO also informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In January 2006, following subsequent development of the 
evidence, the RO granted service connection for chronic 
fatigue syndrome, and assigned a 40 percent schedular 
evaluation, effective September 5, 2000.  Although the 
veteran was able to substantiate his case with respect to 
service connection, he disagreed with the initial percentage 
rating, and this appeal ensued. 

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(Dingess/Hartman). The Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. 

In January 2008, the Court held that in order to establish an 
increased rating for the veteran's service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

As the RO had already granted service connection for chronic 
fatigue syndrome and had assigned a disability rating, it 
could not have provided timely notice to the veteran of the 
elements in Dingess/Hartman or Vazquez-Flores.  Nevertheless, 
any notice timing problem was, effectively, cured.  Not only 
did the RO notify the veteran of the holding in 
Dingess/Hartman later in March 2006, the veteran demonstrated 
sufficient familiarity with the manner in which VA assigns 
effective dates that he was able to establish an effective 
date earlier than that originally assigned for service 
connection for chronic fatigue syndrome.  Similarly, he 
demonstrated actual knowledge of the VA criteria for 
assigning disability ratings in communication with VA, such 
as his notice of disagreement, received in January 2006.  In 
that regard, the veteran specifically noted that the criteria 
included the manner in which the manifestations of his 
chronic fatigue syndrome had affected his daily activities.  
Thereafter, the RO readjudicated the claim.  Accordingly, any 
notice timing problem constituted no more than harmless error 
and resulted in no prejudice to the veteran.

In light of the foregoing, the Board finds that the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his appeal.  In support of 
his appeal, VA has received the veteran's service medical and 
personnel records, numerous treatment records from private 
health care providers, as well as VA; reports of VA 
examinations; and written submissions from the veteran and 
his friends and family.  In April 2005, the veteran requested 
a hearing at the RO before a member of the Board; however, in 
June 2005, he withdrew that request.  Since that time, he has 
declined offers for a hearing in association with his appeal. 

The veteran has not identified any outstanding evidence which 
could be used to support his claim of entitlement to a higher 
initial disability rating for chronic fatigue syndrome. 
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of the claims presently decided.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.

With regard to the claim for increased rating for tinnitus, 
in such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 
 
Increased Rating Legal Authority

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); cf. Fenderson v. West, 12 Vet. App. 119 
(1999) (When service connection is granted and an initial 
rating award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective).  In any event, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Initial Rating for Chronic Fatigue Syndrome

Chronic fatigue syndrome is rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.88b, Diagnostic Code 
6354.  A 40 percent rating is warranted when the 
manifestations are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  A 60 percent rating is warranted when the 
manifestations of chronic fatigue syndrome are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.

Throughout the course of the appeal, the veteran has 
complained of chronic fatigue.  However, the preponderance of 
the competent evidence of record, such as the report of a 
November 2005 VA examination and January 2006 addendum, shows 
that the veteran retains 50 to 75 percent of his capacity to 
perform routine daily activities, compared to his level of 
capacity prior to the onset of his chronic fatigue syndrome.  
That is, his capacity to perform daily activities has been 
reduced by 25 to 50 percent, as a result of his chronic 
fatigue syndrome.  Such figures are consistent with the 
veteran's historic level of impairment, as suggested, for 
example, in a December 1995 deposition of Dr. B. H., an 
expert witness on vocational disability. 

Despite that level of impairment, there is no competent 
evidence on file that the veteran takes medication for his 
chronic fatigue syndrome or that such disability has for any 
period of the claim on appeal resulted in periods of 
incapacitation as defined by VA.  Because the veteran retains 
at least 50 percent of his capacity to perform routine daily 
activities, compared to his level of capacity prior to the 
onset of his chronic fatigue syndrome, and because there is 
no competent evidence of record that his chronic fatigue 
syndrome is productive of at least six weeks of 
incapacitation per year, the evidence does not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 40 percent for chronic fatigue syndrome.  
Accordingly, the initial 40 percent rating for chronic 
fatigue syndrome is the appropriate rating for the entire 
period of claim on appeal, and an initial disability rating 
in excess of 40 percent for any period of the claim is 
denied.   

Increased Rating for Tinnitus

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260, contends 
that, because he has tinnitus in both ears, he should be 
awarded separate 10 percent ratings for each ear.

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability rating; 
it simply provided that recurrent tinnitus warranted a 10 
percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  Before 1999, a 10 percent rating was assigned only 
when there was persistent tinnitus as symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).

In November 2002, VA proposed to revise Diagnostic Code 6260 
to "state more explicitly" the manner in which tinnitus was 
to be evaluated.  "The intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (September 19, 
2002).  In support of its position, VA cited medical studies 
and observed that "true" tinnitus, defined as "the 
perception of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears.

VA adopted the proposed amendments, effective June 13, 2003.  
Diagnostic Code 6260, which already provided for a rating of 
10 percent for recurrent tinnitus, was revised to include 
explanatory notes; the second note, pertinent to this appeal, 
reads: "Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel interpreted that Diagnostic Code 6260, as in effect 
prior to June 13, 2003, likewise "authorized a single 10% 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code."  VAOPGCPREC 2-2003.

In 2005, however, the Court found that the pre-June 2003 
versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed that decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for increased 
ratings for tinnitus filed before June 13, 2003.  In June 
2006, the Federal Circuit reversed the Court's decision in 
Smith, finding that 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 were ambiguous as to the question of whether tinnitus in 
each ear could be a separate disability, and, accordingly, 
found that VA was entitled to apply its own construction.  
Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006).  
The Federal Circuit held that VA's interpretation was neither 
plainly erroneous nor inconsistent with the regulations, and, 
thus, the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id. at 1350, 1351.

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260, as in effect both before and as of June 13, 2003.  
VA's longstanding interpretation of the regulations to allow 
a maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective June 
13, 2003 expressly requires that tinnitus be evaluated as a 
single disability, whether bilateral or unilateral.  Thus, 
separate 10 percent ratings for tinnitus of each ear are 
precluded, under the old and new versions of the regulation, 
and neither version is more favorable than the other.  The 
law is dispositive of the issue; therefore, the appeal for 
increased rating for tinnitus must be denied due to lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An initial rating in excess of 40 percent for chronic fatigue 
syndrome is denied.

A rating in excess of 10 percent for tinnitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


